Exhibit 10.1


AGREEMENT ON DISTRIBUTION OF


DLP CINEMA™ PROJECTORS

THIS AGREEMENT, made and entered into as of October 1, 2006 and deemed to be
effective as of the 1st day of October, 2006 (the “Effective Date”) by and among
Strong Westrex Company, Asia, a corporation organized and existing under the
laws of Hong Kong and having its principal place of business at Room 3707,
37/F., China Recourses Building, 26 Harbour Road Wanchai, Hong Kong, (“STRONG
W”), and NEC Viewtechnology, Ltd. a corporation organized and existing under the
laws of Japan and having its principal place of business at 686-1, Nishioi,
Oi-Machi, Ashigarakami-Gun, Kanagawa 258-0017, Japan (“NECVT”);

WITNESSETH:

WHEREAS, NECVT will provide STRONG W with NECVT Products and Parts, and STRONG W
will purchase such NECVT Products and Parts from NECVT directly, in accordance
with the terms of this Agreement.

WHEREAS, STRONG W has the right to use the DLP Cinema™ trade mark, pursuant to
the terms and conditions hereof and those of the TI guideline.

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the parties hereto agree as follows:

Article 1.  Definitions

As used herein, the following terms shall have the meanings set forth below.

1.1           “Products” means the DLP Cinema™ projector and its options to be
developed and manufactured by NECVT in Japan, which is listed in the Annex 1
attached hereto, and their successor products.

1.2           “Parts” means service parts which will be required for the repair
of Products.

1.3           “NEC Group” means NECVT, any holding company of NECVT, any
subsidiaries of such holding company and NECVT’s subsidiaries;

1.4           “Trademark” means the trademark owned by NECVT.


--------------------------------------------------------------------------------




1.5           “Territory” means Hong Kong

Other territories inside People’s Republic of China are not included.

1.6           “TI” means the Texas Instruments Incorporated, a corporation
organized and existing under the law of the USA and having its principal place
of business at 6550 Chase Oaks Blvd., Plano, Texas75023, USA. TI is the
developer of the DLP technologies and the owner of DLP Cinema license, which was
licensed to NECVT.

1.7           “Original Lamp” means the lamps incorporated in the Products.

1.8           “Manual” means the user’s manual for the Products.

1.9           “Service Jig” means any tools which will be required for repair or
maintenance of the defective Products.

1.10         “Contract Year” shall mean each twenty four (24)-month period
commencing from the Effective Date.


ARTICLE 2.   TERMS OF APPOINTMENT

2.1           Subject to the terms and conditions contained herein, NECVT hereby
appoints STRONG W and STRONG W hereby accepts its appointment as a non-exclusive
distributor of Products in the Territory.

2.2           STRONG W shall take reasonable measures to ensure that all of its
customers are fully informed of and properly instructed in all aspects of the
installation, operation and maintenance of Products and of any trade regulations
or procedures relating thereto, and STRONG W shall bear the costs relating
thereto.   NECVT shall provide sales and service training for STRONG W personnel
free of charge at NECVT’s premises in Japan as and when NECVT deems reasonably
required for this purpose.

2.3           STRONG W shall not seek customers, establish any branch office or
maintain any distribution depot for the Products in any country which is outside
the Territory during the term of this Agreement.


--------------------------------------------------------------------------------





ARTICLE 3.   TERMS OF LICENSE

3.1           Only for the purpose of fulfilling the purpose of this Agreement,
NECVT hereby grants to STRONG W a non-exclusive, non-transferable,
non-assignable limited license for the term of this Agreement in the Territory:-

3.1.1 market, offer for sale, sell and otherwise dispose of Products using the
DLP Cinema™ technology; and

3.1.2 use the DLP Cinema™ trademark with Products ;

provided always that STRONG W shall strictly and faithfully comply with, abide
by and observe in relation to such use (i) those restrictions and conditions set
forth in the Brand Guidelines, and the DLP Cinema™ OEM Trademark and Promotional
Guidelines published by TI from time to time, copies of the current version of
which are attached hereto as Annex 2, and (ii) such other instructions and/or
guidelines as may be agreed from time to time between TI and/or NECVT and STRONG
W.

3.2           STRONG W shall take reasonable measures to ensure that all of its
customers are fully informed of and properly instructed in all aspects of the
installation, operation and maintenance of Products and of any safety
regulations or procedures relating thereto, and STRONG W shall bear the costs
relating therefore.


ARTICLE 4.   SALES PROMOTION

4.1           STRONG W shall promote diligently and aggressively the sale of the
Products by:

(1)           cooperating in every way possible with NECVT to establish and
maintain good reputation of the Products, complying with all reasonable
suggestions made by NECVT for the sales promotion of the Products; and

(2)           advertising, at its expense, in such manner and to such extent as
may reasonably be required to keep customers and prospective customers
adequately informed of the quality and price of the Products.

(3)           using NEC trade mark for promotional documents such as product
catalogue, datasheet etc and tradeshows prior to mutual consultation and
agreement.


--------------------------------------------------------------------------------




4.2           NECVT shall provide STRONG W with certain materials (written in
English or Japanese) relating to the installation, operation and maintenance of
Products, in such form as deemed appropriate by NECVT acting reasonably.  Such
materials will be provided at no charge to STRONG W so long as the number
required is deemed reasonable by NECVT.

4.3           NECVT will, at its sole discretion, provide STRONG W free of
charge with such materials (written in English or Japanese) as NECVT deems
necessary for STRONG W to prepare catalogues, pamphlets and other literature for
the sales promotion of Products. The materials provided to STRONG W will be in
such form as deemed appropriate by NECVT.


4.4           SUBJECT TO THE PROVISIONS OF CLAUSE 4.6, STRONG W SHALL TAKE ALL
REASONABLE MEASURES TO PROTECT NECVT’S RIGHTS IN THE DOCUMENTS, MANUALS AND
OTHER MATERIALS PROVIDED TO STRONG W UNDER THIS AGREEMENT, INCLUDING THOSE
MEASURES FOR SECURING NECVT’S COPYRIGHTS THERETO.  NECVT ACKNOWLEDGES THAT,
SUBJECT TO THE TERMS OF THE FOREGOING SENTENCE AND CONFIDENTIALITY OBLIGATIONS
SET FORTH IN ARTICLE 21 STRONG W SHALL BE ENTITLED TO DUPLICATE OR OTHERWISE
REPRODUCE SUCH DOCUMENTS AND MATERIALS FOR DISTRIBUTION TO THIRD PARTIES.


ARTICLE 5.   LICENSES AND REGULATIONS

5.1           NECVT shall obtain and maintain in full force and effect any
necessary licenses and consents required in connection with the manufacture of
Products and Parts and shall comply with all laws and regulations governing its
activity as a manufacturer and/or distributor of Products and Parts.

5.2           Save as otherwise provided in Clause 5.1, STRONG W shall obtain
and maintain in full force and effect any necessary licenses and consents
required to carry on business as a distributor of Products, and shall comply
with all laws and regulations applicable in the Territory in which its
promotion, marketing and sales activities are conducted, governing its activity
as a distributor of Products.


ARTICLE 6.   MINIMUM QUANTITY

6.1           STRONG W shall use reasonable commercial efforts to distribute the
minimum quantity of Products as set forth in Article 6.3 below (“Minimum
Quantity”) for each Contract Year during the term of this Agreement.


--------------------------------------------------------------------------------




6.2           If in any Contract Year STRONG W fails to distribute the Minimum
Quantity then, save where such failure arises as a result of an event of Force
Majeure as set out in Article 20, or as a result of such facts, including,
without limitation, the size of the DLP Cinema™ market in Hong Kong and/or
competitive pricing (recognizing the need for STRONG W to make an acceptable
margin on the sale of Products), that it would be unreasonable to expect STRONG
W to achieve the Minimum Quantity,  NECVT shall be entitled to serve 6 months
prior notice on STRONG W to terminate this Agreement (such notice to expire at
the end of a Contract Year), provided no such notice may be served during the
first Contract Year after the Effective Date.

6.3           The Minimum Quantity of NECVT Products of the first Contract Year
shall be twelve [12] units for the first 12 months and Quantity for the second
12 months shall be fixed 4 months before the end of first 12 month. STRONG W and
NECVT shall negotiate in good faith to agree the Minimum Quantity of Products
for each Contract Year, taking into account the size of the Digital Cinema™
Market in the Territory.


ARTICLE 7.   ORDER ENTRY

7.1           Any purchase and sale of Products and/or Parts between STRONG W
and NECVT under this Agreement shall be effected by means of a written order
placed by STRONG W and of a written acceptance (or deemed acceptance as referred
to below) thereof by NECVT.  All orders from STRONG W shall contain (1)
description and quantity of ordered Products and/or Parts, (2) applicable prices
as determined in accordance with Article 9, (3) requested delivery date(s) and
(4) requested delivery places, and shall be sent to Mr. Kazuya Morigaki, NECVT
at the address specified in Article24 below. NECVT’s written notice of
acceptance or rejection shall be sent to STRONG W within seven (7)-day of
receipt of the written order, at the address specified in Article 24 below.  Any
order placed by STRONG W shall not be binding upon NECVT unless and until
accepted in writing by NECVT, provided that NECVT shall be deemed to have
accepted any order which it does not accept or reject within the aforementioned
seven (7) days. NECVT shall not unreasonably reject any order.

7.2           Except to the extent that other terms and conditions are provided
in writing, signed by and among STRONG W and NECVT specifically stating that
such other terms and conditions shall apply instead of or in addition to the
terms and


--------------------------------------------------------------------------------




conditions provided for herein, and notwithstanding anything to the contrary
provided in STRONG W’s order, each purchase and sale of Products and Parts
between STRONG W and NECVT shall be subject only to the terms and conditions set
forth in this Agreement.

7.3           STRONG W shall submit within the five (5)- working days monthly to
NECVT its three (3)- month confirmed order and additional one (6 )-month best
updated forecast of Products and/or Parts. The ordered Products shall be shipped
by end of the fourth month commencing the month of the ordered month. Forecast
shall be the Products which may be shipped by the end of seventh month of submit
of forecast. Such forecast shall not be considered as a commitment by STRONG W
to purchase and by NECVT to sell Products and/or Parts.


ARTICLE 8.   REPORTS

STRONG W shall once every month submit to NECVT a sales report describing its
sales activities for the Products for the immediately preceding month.


ARTICLE 9. PRICE

The price of Products and Parts to be purchased by STRONG W shall be quoted on
an FOB Japan basis and in the United States dollars and shall be as specified in
applicable NECVT’s price list. Such prices shall only be changed by NECVT on
giving STRONG W three ( 3 ) months prior notice in writing.  The such changed
prices for the Products and Parts shall not apply to any orders placed by STRONG
W prior to the effective date of the price change. As used herein, “FOB” shall
be interpreted in accordance with INCOTERMS 2000 Edition.

The price of Products and/or Parts shall be quoted on a separate sheet and will
be specified on each quotation form given by NECVT to STRONG W.


ARTICLE 10.   PAYMENT

10.1         Subject to Article 10.2, STRONG W shall pay to NECVT the price in
the United States dollars of purchased Products and/or Parts by irrevocable
Letter of Credit 60 days after B/L or Airway Bill date confirmed by the first
class bank in Japan. The relative bank interest as well as the confirming charge
incurred in Japan shall be borne and paid by L/C applicant.


--------------------------------------------------------------------------------




10.2         If STRONG W shall notify NECVT in accordance with Article 12 that
any Products have failed to satisfy the test and inspection procedures, STRONG W
shall have no obligation to make any payment to NECVT, in respect thereof unless
and until any faults have been corrected and such Products shall have fully
satisfied the test and inspection procedures.


ARTICLE 11. DELIVERY AND PACKING

11.1         Title to and risk of loss of or damage to Products and Parts shall
pass to STRONG W at the time the Products and Parts are delivered on an FOB
Japan basis.

11.2         Unless otherwise notified by STRONG W, NECVT shall pack Products
and Parts by its standard export cartons for container shipment.  Any extra cost
for packing in accordance with STRONG W’s specific requests shall be borne and
paid by STRONG W.


ARTICLE 12.   INSPECTION AND ACCEPTANCE TEST

12.1         Products shall be deemed satisfactory and accepted with respect to
quality and quantity when they have passed the tests and inspections performed
by STRONG W in accordance with the procedures to be mutually agreed by the
parties. Such tests and inspection procedures shall be consistent with industry
standards for testing and acceptance. STRONG W shall notify NECVT in writing of
the result of such test and inspection within seven (7)-day of receipt by STRONG
W of the Products, provided that if STRONG W fails to so notify NECVT within
such seven (7)-day period, such Products shall be deemed satisfactory and
accepted by STRONG W.

12.2         The failed units at inspection and acceptance test shall be called
“ Out Of Box Failed Units” (herein after called as “OOBFU”)

12.2         .1 a) STRONG W shall repair the OOBFU using the Parts which is kept
at STRONG W for regular service to repair. The defective Parts must be shipped
back to Japan for confirmation of the cause of the failure; or

b) STRONG W shall send the defective Parts of OOBFU to NECVT for repair; or

c) STRONG W shall send OOBFU themselves to NECVT for repair if STRONG W


--------------------------------------------------------------------------------




finds the defect is at NECVT engine assembly. NECVT shall repair those defective
Parts or OOBFU sent from STRONG W and send the repaired units back to STRONG W
after the repair or send new Parts for replacement. (If NECVT can not find any
problem with the defective Parts or OOBFU sent from STRONG W to NECVT for
repair, NECVT will charge certain amount of cost of transaction to STRONG W.

12.2.2      STRONG W shall bear the labor cost for the repair of the Parts of
OOBFU or OOBFU repaired by STRONG W. NECVT shall bear the labor cost for Repair
of the Parts of OOB FAILED UNITS or OOBFU repaired by NECVT.

12.2.3      STRONG W shall bear the shipping cost for the repair of the Parts of
OOBFU or OOBFU shipped by STRONG W to NECVT. NECVT shall bear the shipping cost
for return of the repaired Parts of OOBFU or OOBFU or replacement Parts shipped
by NECVT to STRONG W.


ARTICLE 13.   WARRANTY

13.1         NECVT warrants that Products shall conform to the specifications
separately provided to STRONG W at the time of delivery of such Products to
STRONG W in all respects and be free from defects in materials for a period of
twelve (12) months from the date of FOB Japan of such Products (“Warranty
Period”). If the date of FOB Japan of the Products is not available by any
reason, Warranty Period shall be fourteen (14) months from the month of
production at NECVT, which will be shown as part of serial number.

13.2         If Products are found by STRONG W to be nonconforming to the
Specifications in any respects, and further such nonconformance is found and
recognized by NECVT and still further provided such nonconformance is promptly
notified by STRONG W to NECVT within the Warranty Period, NECVT shall, at its
expense,  repair such Products (or replace such Products as soon as commercially
possible).

13.3         The process of the repair of the nonconforming Products shall be as
follows. STRONG W shall request NECVT to send the Parts to be required for the
repair of the nonconforming Products using the Repair Requisition form which is
attached hereto as Annex 3. STRONG W shall send the nonconforming Products,
Parts or components of Products at STRONG W’s expense to NECVT for the
verification of the cause of the nonconformity and/or repair of the Products by
NECVT. If the nonconformity is recognized and verified by


--------------------------------------------------------------------------------




NECVT caused by NECVT’s fault NECVT shall send the Parts for repair at STRONG W
or new NECVT Products at NECVT’s expense.

13.4         Notwithstanding Article 13.1 above, NECVT shall have no obligation
to provide repair Parts to STRONG W or assist STRONG W to repair or replace
nonconforming Products, if such repair or replacement is required due to normal
wear and tear, due to, in whole or in part, any fault or negligence of STRONG W
or its customers, due to STRONG W’s or its customers’ improper use or
installation or modification of Products without NECVT’s prior written approval,
or due to STRONG W’s or its customer’s incorporation of Parts or components not
approved in writing by NECVT.

13.5         Notwithstanding Article 13.1 above, the Warranty Period of the
Original Lamp shall be twelve (12) months from the date of FOB Japan of
Products, or the periods which shall be specified separately and attached to the
price quotation whenever it becomes necessary.

13.6         EXCEPT AS SPECIFICALLY SET FORTH IN THIS ARTICLE 13, NECVT
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO,
WARRANTY OF MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE.  THE REMEDIES
SPECIFIED IN THIS ARTICLE 13 ARE THE SOLE AND EXCLUSIVE REMEDY OF STRONG W FOR
BREACH OF WARRANTY, PROVIDED THAT IF NECVT FAILS TO PERFORM ITS OBLIGATIONS
UNDER THIS ARTICLE 13, STRONG W CAN RELY ON ITS RIGHT UNDER ARTICLE 22.1.

13.7         All warranties that NECVT provides to STRONG W under this Agreement
are solely for STRONG W ‘s benefit.  STRONG W will not transfer or assign any of
these warranties to others, including, but not limited to, its customers.

Article 14. Engineering Change Notice

If any modification of the Products or Parts is required for improvement of its
performance and/or reliability, NECVT shall notify STRONG W the general outline
of the such modification in writing such as Service Bulletin and/or any other
format prior to the such modification. NECVT shall provide STRONG W necessary
Parts or software at no charge if such modification to be done by STRONG W in
the Territory due to certain reason.


--------------------------------------------------------------------------------




Article 15. Product Liability

Nothing in this Agreement shall exclude or limit NECVT’s liability to a third
party for death or personal injury caused by their negligence (or that of their
servants or agents) or by a defect in any Products and/or Parts.


ARTICLE 16.   SERVICE SUPPORT

16.1         STRONG W shall have the responsibility to undertake the servicing
of the Products sold by NECVT.

16.2         To ensure its prompt maintenance, repair and service of Products,
STRONG W shall purchase and maintain in stock reasonable quantities of Parts of
Products based on the suggestion by NECVT to be provided for the items and its
quantity .

16.3         STRONG W shall store Products and Parts thereof at all times in
suitable, dry and clean premises and comply in all respects with any reasonable
instruction for storage that NECVT may give from time to time.

16.4         NECVT shall, at its own discretion, provide STRONG W training
and/or seminar for the maintenance and repair of the Products in Japan. STRONG W
shall attend such training and/or seminar at its own expense.

16.5         NECVT shall supply the Parts to be required for the maintenance or
repair of the Products for the period of five (5) years after the last delivery
of the Products specified in Annex 1 to STRONG W under this Agreement.

NECVT may notify STRONG W its intent to discontinue the supply of the Parts
before five (5) years from the last delivery of the Products to STRONG W under
this Agreement and STRONG W shall then place final order for the Parts during
the three (3) months period following such notice from NECVT.


ARTICLE 17.   DISCONTINUANCE OF THE PRODUCTS

STRONG W acknowledges and agrees that NECVT may discontinue supply of the
Products and/or if TI and/or NECVT cease to manufacture or supply such Products
provided that NECVT is obliged to notify STRONG W in writing six (6) months
prior to such discontinuance.


--------------------------------------------------------------------------------





ARTICLE 18.   INDEMNIFICATION

18.1         If any patent, copyright, misuse of confidential information or
other intellectual property infringement claim, suit or proceeding is brought
against STRONG W in connection with sale, lease, use or other disposition of
Products and/or Parts by STRONG W purchased hereunder, NECVT will defend or
settle such claim, suit or proceeding and pay the damages and costs awarded in a
final judgment or settlement, provided that STRONG W shall give NECVT (i) prompt
written notice thereof,  (ii) control and authority to defend or settle the
same, and (iii) reasonable assistance (at NECVT’s cost) for such defense or
settlement.

NECVT shall not be responsible for any settlement or compromise made by STRONG W
without NECVT’s prior written consent.

18.2         In case the sale, lease, use or other disposition of Products or
Parts hereunder is enjoined or, in NECVT’s judgment, is likely to be enjoined,
NECVT may, at its election, (i) modify the Products or Parts so that they become
non-infringing, but without materially affecting functionality and performance
(ii) procure necessary licenses, or (iii) refund the price of purchased Products
or Parts to STRONG W upon return of the purchased Products or Parts.

18.3         Notwithstanding the foregoing, NECVT shall have no liability with
respect to any patent, copyright or other intellectual property infringement
claim, suit or proceeding arising from (i) NECVT’s compliance with STRONG W’s
instructions or specifications, (ii) STRONG W’s modification of Products or
Parts otherwise than on the instructions of NECVT, (iii) combination of Products
or Parts with any other hardware or software, or (iv) any other event
attributable to STRONG W.

18.4         This Article 18 states the entire liability of NECVT and the sole
and exclusive remedy of STRONG W with respect to infringement of any patent,
copyright or other intellectual property.


ARTICLE 19. LIMITATION OF LIABILITY

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHERS FOR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSS OF PROFIT, GOODWILL, OPPORTUNITIES,
BUSINESS, ANTICIPATED SAVINGS, REVENUE OR


--------------------------------------------------------------------------------




REPUTATION WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER LEGAL THEORY, AND EVEN
IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


ARTICLE 20.   FORCE MAJOR

20.1         If the whole or any part of the performance by NECVT or STRONG W of
any part of such party’s obligations under this Agreement is prevented, hindered
or delayed or otherwise made impracticable by reason of strikes, labor troubles,
floods, fires, accidents, earthquakes, riots, explosions, wars, hostilities,
acts of government, customs barriers or taxes, export/import control
regulations, interruption or shortage of or delay in transportation, inability
to obtain key raw materials, components or supplies or other causes of like or
different character beyond the reasonable control of such party, they shall be
excused from such performance during the continuance of such contingency and for
so long as such contingency shall continue to prevent, hinder or delay such
performance.

20.2         If the contingency specified in Article 20.1 above shall continue
for more than six (6) months from its occurrence, either party may terminate
this Agreement forthwith without any liability by giving a written notice to the
other party or parties.


ARTICLE 21.   CONFIDENTIAL TREATMENT

21.1         During the term of this Agreement and thereafter, each party shall
keep confidential any and all information which has been disclosed by the other
party(s) to such party under this Agreement and designated as confidential at
the time of the disclosure, and such party shall not disclose the same to any
third party unless specifically authorized by the other party(s) in writing nor
shall any party disclose the same to its employees other than to the extent
necessary to enable them to perform properly their duties relating to the
performance of this Agreement.  None of the parties shall use any confidential
information of any other party for any purpose other than the performance of
this Agreement.  Notwithstanding the foregoing, any party may disclose the
confidential information to its subsidiaries, NEC Group and subcontractors to
the extent necessary for the purpose of this Agreement, provided that such party
will impose on them confidentiality obligations equivalent to those contained in
this Article 21.1.

21.1         A party may disclose information which would otherwise be
confidential if and


--------------------------------------------------------------------------------




not extent;

21.1.1 required by the law of any relevant jurisdiction or for the purpose of
any judicial proceeding; or

21.1.2 required by any regulatory or governmental body to which either party is
subject or submits; or

21.1.3 the information is disclosed to that party’s director, officers or
employees or members of the party’s group or to an employee whose function
requires that such information is disclosed to him provided that in each case
such disclosure is subject to the terms set our sub-clause 21.1; or

21.1.4 the information has come into the public domain otherwise than through a
fault of that party; or

21.1.5 the other party has given prior written consent to the disclosure; or

21.1.6 required to enable that party to enforce its rights or remedies under
this

Agreement, provided that any such information disclosed by STRONG W pursuant to
this sub-close 21.1 shall be disclosed only after consultation with NECVT.


ARTICLE 22.   TERMINATION

22.1         Either NECVT or STRONG W may terminate this Agreement forthwith,
without any compensation to the other (the “Defaulting Party”), by giving
written notice of termination to the Defaulting Party in the event that such
Defaulting Party commits any material breach of the terms of this Agreement,
including, in the case of STRONG W, the breach of the obligation in respect of
the Minimum Quantity under Article 7, or any individual contract pertaining to
this Agreement and such breach is not corrected within sixty (60) days after
notice specifying the nature of the breach.

22.2         NECVT may terminate this Agreement forthwith, without any
compensation to STRONG W, by giving written notice of termination to STRONG W,
in the event that TI Agreements, which grants NECVT DLP Cinema license, are
terminated for any reason. Should NECVT terminate the Agreement under this
Article 22.2, NECVT shall be obligated to fulfill orders made by STRONG W within
two (2) months after written notice of termination under this Article 22.2


--------------------------------------------------------------------------------




and accepted by NECVT for a further four (4) months after service of such
termination notice, to the extent permitted under TI Agreements.

22.3         Either NECVT or STRONG W may terminate this Agreement forthwith,
without any compensation to the other by giving written notice of termination to
such other party, in the event that the other party is adjudicated bankrupt,
becomes insolvent, makes a general assignment for the benefit of creditors, or
enters administration, dissolution or liquidation proceedings or any similar or
equivalent process.

22.4         If a Change of Control occurs in relation to STRONG W after the
date hereof, or as a result of which any competitor of NECVT obtains Control of
STRONG W, NECVT may, at its sole discretion, terminate this Agreement, however
NECVT will fulfill outstanding confirmed orders at that date.  For the purposes
of this Article 22.4, a Change of Control shall be deemed to have occurred in
the event of any person, who is not currently a member of STRONG W obtaining
Control over 50.01% in nominal value of the ordinary shares in the capital of
STRONG W then in issue and “Control” shall mean the right by virtue of holding
shares in or the possession of voting power in or in relation to STRONG W or any
other body corporate to exercise or procure the exercise of voting rights
attached to the relevant shares.

22.5         The termination of this Agreement for any reason whatsoever shall
be without prejudice to any rights or obligations which shall have accrued prior
to such termination and shall not destroy or diminish the binding force or
effect of any of the provisions of this Agreement which are expressly or
impliedly to come into force or to remain in force after such termination.

22.6         Upon termination of this Agreement as a result of STRONG W’s
material breach hereunder or pursuant to Article 22.4 above, all the payments to
be made by STRONG W under this Agreement shall become immediately due and
payable.

22.7         Within one (1) month of termination of this Agreement by whatever
cause each party shall return to the other party (s) confidential information
thereof or destroy the same.


--------------------------------------------------------------------------------





ARTICLE 23.   TERM AND RENEWAL

23.1         This Agreement shall become effective as of the Effective Date and
shall remain In full force and effect to the extent the TI Agreements remain in
full force and effect, unless earlier terminated pursuant to Article 22 above. 
For the avoidance of doubt, if NECVT negotiates with TI any extension of the
term of the TI Agreements, such extension shall apply equally to this Agreement
so long as STRONG W complies with all the conditions and obligations specified
by herein.

23.2         Except in case of breach of the terms of this Agreement by NECVT,
at the time of expiration of this Agreement, NECVT shall not, in any event, be
required to pay any compensation of whatsoever nature to STRONG W in connection
with this Agreement.


ARTICLE 24.   NOTICES

All notices required or permitted to be made hereunder by any party hereto shall
be delivered by postage pre-paid, registered airmail or by facsimile addressed
to the party for whom intended at the following address specified in this
Agreement or at such other addresses as the intended recipient previously shall
have designated by written notice:

If to STRONG W:

Strong Westrex Company, Asia,

 

Room 3707, 37/F., China Recourses Building, 26 Harbour Road

 

Wanchai, Hong Kong,

 

Mr. John P. Wilmers

 

 

If to NECVT:

NEC Viewtechnology, Ltd.

 

686-1, Nishioi, Oi-machi, Asigarakami-gun, Kanagawa 258-0017,

 

Japan

 

Mr. Masayuki Maeda

 

General Manager, 1st Sales and Marketing Promotion Div.

 


ARTICLE 25.    GOVERNING LAW AND DISPUTE RESOLUTION

The validity and construction of this Agreement shall be governed by the law of


--------------------------------------------------------------------------------




Japan. The parties hereto shall endeavor to settle all disputes, controversies
or differences which may arise between them out of or in relation to or in
connection with this Agreement amicably by mutual consultation.  In the event
that the parties fail to reach an amicable settlement within sixty (60) days
after the occurrence of such disputes, controversies or differences, such
disputes, controversies or differences shall be finally settled by binding
arbitration under the Rules of Arbitration of the International Chamber of
Commerce.  The arbitration shall be conducted in Tokyo, Japan The award of
arbitration shall be final and binding upon the parties hereto.


ARTICLE 26.   EXPORT CONTROL REGULATIONS

Each of NECVT and STRONG W shall perform their obligations hereunder in strict
compliance with export and import control laws, and all other applicable laws,
regulations and administrative guidance of any country having competent
jurisdiction.

Nothing herein shall be construed to require NECVT to take any action contrary
to any export control or other applicable laws and regulations of Japan or any
other country having competent jurisdiction. STRONG W confirms that it shall not
transfer, export or re-export, either directly or indirectly, any technical
information furnished to it under this Agreement, in contravention of any law or
regulation of the country of origin of such technical information or other
country having competent jurisdiction.


ARTICLE 27.   NON-ASSIGNABILITY

STRONG W shall not, nor shall it attempt to, assign, delegate, transfer or
otherwise dispose of the rights or the obligations under this Agreement without
the prior written consent of NECVT which shall not be unreasonably withheld.


ARTICLE 28.   PARTIAL INVALIDITY

28.1         In the event that any provision of this Agreement shall be held
invalid or unenforceable, the invalidity or unenforceability of such provision
shall not affect other provisions hereof, which shall remain in force unless
such partial nullity changes the major conditions of this Agreement.

28.2         If any provision contained in this Agreement, or conduct of either
party required hereunder, is precluded or materially modified by law,
regulation,


--------------------------------------------------------------------------------




order or act of any competent authority, then the parties hereto shall negotiate
in good faith with respect to alternative or modified provisions which will
accomplish the objectives of this Agreement consistent with applicable laws.


ARTICLE 29.   FAILURE TO ENFORCE

The failure of any party to enforce at any time any of the provision of this
Agreement or any rights in respect thereto or to exercise any election herein
provided shall in no way be considered to be a waiver of such provisions, rights
or elections by such party, and any exercise of its rights or elections
hereunder shall not preclude or prejudice such party from exercising the same or
any other rights it may have under this Agreement, irrespective of any previous
action taken by such party hereunder.


ARTICLE 30.   RELATIONSHIP BETWEEN THE PARTIES

The relationship between the parties hereto under this Agreement shall be solely
that of independent contractor and the relationship between NECVT and STRONG W
hereunder shall be seller and buyer.    For the avoidance of doubt, nothing
contained in this Agreement shall be construed as creating a partnership between
or among any of the parties hereto.


ARTICLE 31.   REMEDIES

Except as otherwise expressly provided herein, all remedies afforded in this
Agreement shall be taken and construed as cumulative; that is, in addition to
every other remedy provided herein or by law.


ARTICLE 32.   ENTIRE AGREEMENT

All prior negotiations between the parties hereto shall be merged into this
Agreement.  This Agreement and the agreements referred to herein constitute the
entire agreement between the parties with respect to the subject matter hereof,
and there are no understandings, representations or warranties of any kind
except as expressly provided herein provided that nothing in this Article 30
shall operate to exclude liability for fraudulent misrepresentation. This
Agreement cannot be altered, changed, supplemented or amended except by written
instrument(s) signed by the parties hereto.


ARTICLE 33.   HEADINGS

The headings to the Articles in this Agreement are inserted for the convenience
of


--------------------------------------------------------------------------------




reference only and shall not affect the construction of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

Strong Westrex Company, Asia,.

 

BY

/s John P. Wilmers

 

 

Name: John P. Wilmers

 

Title: President & CEO

 

 

NEC Viewtechnology Ltd.

 

By

   /s/ Masayuki Maeda

 

 

Name: Masayuki Maeda

 

Title:  General Manager

 


--------------------------------------------------------------------------------